Filed 6/17/14 P. v. Moralez CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE

THE PEOPLE,
         Plaintiff and Respondent,                                   A140774

v.                                                                   (Napa County
CHRISTOPHER MORALEZ,                                                 Super. Ct. No. CR167776)
         Defendant and Appellant.

                                                  INTRODUCTION
         In this case, defendant Christopher Moralez entered a no contest plea to an
amended complaint filed by the Napa County District Attorney. His appellate counsel
has made an independent review of the proceedings below and concluded the record
reflects no meritorious claims for appeal. According to counsel’s declaration, he has
advised defendant of his conclusion and that he may file supplemental papers raising
issues he believes merit appellate review. Moralez has not filed such pleadings. Pursuant
to People v. Kelly (2006) 40 Cal.4th 106, 118-119 and People v. Wende (1979) 25 Cal.3d
436, counsel asks the court to conduct an independent review of the record. We have
done so and find no issues meriting further appellate consideration.
                                       STATEMENT OF THE CASE
         In an amended complaint filed November 8, 2013, Christopher Moralez and co-
defendant Benjamin Hoogland were charged with felony manufacturing a controlled
substance other than PCP (Health & Saf. Code, § 11379.6, subd. (a)), felony possession
of marijuana for sale (Health & Saf. Code, § 11359), felony cultivating marijuana (Health

                                                             1
& Saf. Code, § 11358), felony possession of concentrated cannabis (Health & Saf. Code,
§ 11357, subd. (a)), misdemeanor diversion or obstruction of water flow (Fish & G.
Code, § 1602), and misdemeanor polluting a stream (Fish & G. Code, § 5650). On the
same date, appellant pleaded not guilty to all charges.
       On November 12, 2013, appellant pleaded no contest to possession of
concentrated cannabis and diversion or obstruction of water flow. In exchange for the
pleas, the district attorney dismissed the remaining charges. Under the plea agreement,
defendant was to receive a suspended imposition of sentence; he would be placed on
formal probation for three years and serve 108 days in the county jail with credit for all
time served. He would also forfeit $20,000 of the funds seized by law enforcement
pursuant to Health and Safety Code section 11470, subdivision (f), and an additional
amount of $10,000 was to be returned to appellant.
       Additional fines and penalties were imposed. Appellant was to pay a booking fee
of $180, a restitution fine of $280 pursuant to Penal Code section 1202.4, subdivision (b),
a probation revocation restitution fine in the same amount under Penal Code section
1202.45, a $140 fine which “includes all penalty assessments and mandatory fees,” and
attorney fees of $300.
       Appellant filed timely notice of appeal on January 10, 2014. His application for a
certificate of probable cause was denied by the trial court on January 31, 2014.
                               STATEMENT OF FACTS
       In this case, there was no probation report prepared. The facts are not summarized
in any document. There was no preliminary hearing because the no contest plea was
entered before the hearing. The only available statement of facts is found in the arrest
complaint prepared on September 20, 2013. It states the following: “On 9/18/2013,
NSIB agents served a search warrant on a rural property in eastern Napa Co[unty]
associated w/ [Moralez]. During the search, agents located 72 marijuana plants under


                                             2
cultivation, marijuana, and evidence of BHO honey oil manufacturing. [Moralez] was
located today in Vacaville at the Comfort Inn & Suites, room 215.”
                                      DISCUSSION
       In this case, there was no motion to suppress filed. Therefore, the validity of the
search warrant and its execution is not before us. There is no certificate of probable
cause, hence the plea procedure is not challenged here. (People v. Marsh (1984) 36
Cal.3d 134, 140; People v. Johnson (2009) 47 Cal.4th 668, 676; People v. Mashburn
(2013) 222 Cal.App.4th 937, 941.) We have found no basis for any legal challenge of
this matter.
                                     DISPOSITION
       We therefore affirm the judgment.




                                                 _________________________
                                                 Dondero, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Banke, J.




                                             3